Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.
 Detailed Action
	This office action is a response to applicant’s communication submitted July 27, 2022, wherein the rejections of record in the previous action are traversed .  This application is a continuation of US application 16/183673, now US patent 10792279, filed November 7, 2018, which claims benefit of provisional application 62/583394, filed November 8, 2017.
Claims 30-39, 41, 43-54, 56, and 58-66 are pending in this application.
Claims 30-39, 41, 43-54, 56, and 58-66 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment to copending application 16/099179 is persuasive to remove the rejection previously of record against claims 30-32, 35-37, 39, 43-52, 54, 58-61, and 64-66 for claiming the same invention as claims 1, 2, 20, 25, 43, 45, 88, and 90 of copending application 16/099179, as the claims of ‘179 have been amended to no longer define a specific rest period.  Therefore the rejection is withdrawn.

	Currently claims 30-39, 41, 43-54, 56, and 58-66 are pending in this application and have been examined on the merits herein.  Applicant’s response submitted July 27 2022, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	The claimed invention is directed to a method of treating muscle-invasive bladder cancer comprising administering to the bladder of an individual in need thereof two doses of about 225 mg gemcitabine each delivered over the course of at least one week, separated by a rest period of at least one month.
	The prior art does not disclose methods of treating muscle-invasive bladder cancer using extended release intravesical gemcitabine as described in the claims.  While this is very similar to methods used to treat non-muscle-invasive bladder cancer, as described by US pre-grant publication 2015/0250717, or Di Lorenzo et al., (both of record in previous action) the prior art recognized muscle-invasive bladder cancer as a separate condition in need of different treatments.  According to Chang et al. (Reference included with PTO-892) typical treatment for muscle-invasive bladder cancer includes radical cystectomy, with prior neoadjuvant chemotherapy, preferably cisplatin. (paragraphs 6-12) In patients who refuse or are ineligible for radical cystectomy, the preferred treatment is radiation therapy with radiation-sensitizing chemotherapy. (paragraphs 21-27) As described by Sultan et al. and Atasoy et al. (Both included with PTO-892) gemcitabine is sometimes administered either in combination with cisplatin as neoadjuvant chemotherapy or concurrently with radiation as a radiosensitizer.  However in these cases gemcitabine is administered systemically rather than locally.  One of ordinary skill in the art would not have had any reason to use local intravesical instillation of gemcitabine in these patients, and would not have had any reasonable expectation of success.  Furthermore even if one of ordinary skill in the art were to administer intravesical gemcitabine for either of these purposes to treat muscle-invasive bladder cancer, they would not have used the specific schedule of administration described in the present claims.  If gemcitabine were administered as neoadjuvant chemotherapy, one of ordinary skill in the art would be more likely to use the dosing schedule described by Sultan et al., wherein gemcitabine is administered on days 1 and 8 of a 21-day cycle.  Even assuming that one of ordinary skill in the art were to translate this to continuous intravesical administration it would more likely amount to continuous administration for at least 8 days, possibly separated by a break of at most 13 days.  Extending the time between cycles to a month or more would not have been obvious, and could potentially have reduced the effectiveness of treatment by unnecessarily delaying radiation therapy.  If one of ordinary skill in the art were to use intravesical gemcitabine as a radiosensitizing therapy as described by Atasoy et al., the schedule of administration would be determined by the schedule of radiation therapy, which is weekly without month-long rest periods. (See p. 92 right column first paragraph of Atasoy et al.) For these reasons one of ordinary skill in the art would not have found the claimed invention to be obvious.
	Additionally, copending US application 16/099179 (of record in previous action) also claims a method of treating muscle-invasive bladder cancer comprising administering to a subject in need thereof continuous intravesical gemcitabine over an extended period.  This method further comprises two gemcitabine delivery periods of between 24 hours and 6 weeks.  However as currently pending the claims of ‘179 do not claim any specific rest period between the gemcitabine delivery periods.  In practicing the methods claimed by ‘179, one of ordinary skill in the art would not have had any particular reason to separate the two drug administration cycles by a rest period of at least one month.  In attempting to practice the invention claimed by ‘179, one of ordinary skill in the art would not have had any particular guidance as to whether to separate the different administration cycles by a rest period, or what duration of rest period to use.  The portions of the specification of ‘179 relied upon by the claims do not particularly require that a rest period be used, and if one is do not require that it be at least a month.  In looking to the art to determine how to practice the invention of ‘179, one of ordinary skill in the art would have seen that existing uses of gemcitabine for neoadjuvant or radiosensitizing chemotherapy of muscle-invasive bladder cancer do not include a month-long rest period as described previously.  One of ordinary skill in the art would not necessarily look to existing protocols for treating non-muscle-invasive bladder cancer with gemcitabine, as these two conditions are recognized in the art as distinct and not necessarily treatable by the same means.  However, even if they were to do so, they would not necessarily consider a rest period of one month as being necessary, as prior art methods of treating non-muscle-invasive bladder cancer often use shorter rest periods. (See e.g. Dalbagni et al., included with PTO-892, p. 2730 left column, “Study Design”)
Accordingly, Applicant’s response submitted July 27, 2022, is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        8/10/2022